DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendments filed 10/1/19 and 10/15/19 have been entered.  Claims 1-8 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 10/1/19, 12/23/20, 3/23/21 and 5/21/21 have been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, lines 3 and 8 refer to an “object” but it is unclear as to the relationship between the object and the other elements of the claim.  It is unclear whether these objects are different from the vehicles which are running on the route(s) and communicating with other vehicles and/or the central device.  The claim is further unclear at line 6 as to the “connection” between the route and the terrestrial equipment.  Is this a physical, electrical, wireless, etc. connection?

C.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	Claims 1-8, as best interpreted given the deficiencies noted above, are distinguishable over the prior art of record.  The prior art does not disclose or reasonably suggest, in combination with the other claimed elements, at least a central device comprising a path determiner that is configured to determine an information transmission path between the vehicles for consolidating information in a vehicle that performs the wireless communication with the terrestrial communication device out of the vehicles based on at least operating information on the vehicles and a central communicator that is configured to transmit and receive predetermined information including the information transmission path to and from a vehicle present in a first communication available range of a terrestrial communication device via the terrestrial communication device.  Chazel et al. (US 2011/0222426) appears to be the most relevant prior art in which a guided vehicle operating on a route determines communication paths between the guided vehicle and communication terminals arranged along the route and/or other guided vehicles operating on the same or different routes (Figs. 1A-C, 2, 3).  It appears the guided vehicle itself determines the communication path based on signal quality as well as masking caused by a nearby train which attenuates communications [0044-0048].  Paragraph [0036] refers to a “ground network”, but does not provide any details of a central device and the features noted above or appear to address consolidation of information by a vehicle of the plurality of 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO-2011133016 is of general background interest regarding communications between moving vehicles.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661